IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,526


LOUANNE LARSON, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S DIRECT APPEAL ON 
DENIAL OF MOTION FOR FORENSIC DNA TESTING 
FROM THE 115TH JUDICIAL DISTRICT COURT 
OF MARION COUNTY, TEXAS


 Keasler, J., delivered the opinion for a unanimous Court.

O P I N I O N



	Louanne Larson was convicted of capital murder and sentenced to life in prison.  She
filed a motion for forensic DNA testing, which the trial court denied.   Larson appeals, arguing
that the trial court erred in various respects.  We transfer this appeal to the proper court.
	We recently held that, when a defendant is convicted of capital murder but not
sentenced to death, appeal from the denial of a motion for DNA testing is properly made to the
court of appeals. (1)  We held that the term "capital case," within the context of former Article
64.05, means a case in which a person is sentenced to death. (2)  Because Larson was not
sentenced to death in this case, we order that her appeal be transferred to the Sixth District
Court of Appeals.

DATE DELIVERED:	May 5, 2004
DO NOT PUBLISH
1.   Sisk v. State, No. 74,699, slip op. at 9 (Tex. Crim. App., delivered April 7, 2004).
2.   Sisk, No. 74,699, slip op. at 9.